Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-23-2008

Casey Hoey v. Steven Toprani
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2172




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Casey Hoey v. Steven Toprani" (2008). 2008 Decisions. Paper 809.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/809


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-139                                                     NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 08-2172
                                 ___________

                             CASEY LEE HOEY,
                                         Appellant

                                       v.

               DISTRICT ATTORNEY STEVEN TOPRANI;
                   PAUL POZONSKY, Trial Court Judge;
           JOHN C. PETTIT, Former District Attorney/and Appellee;
              PA SUPREME COURT; PA SUPERIOR COURT
                ____________________________________

                On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                        D.C. Civil Action No. 08-00331
                        (Honorable Gary L. Lancaster)
                 ____________________________________

              Submitted for Possible Summary Action Pursuant to
                     Third Circuit LAR 27.4 and I.O.P. 10.6
            or a Certificate of Appealability Under 28 U.S.C. § 2253
                                  June 30, 2008

     Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                             (Filed July 23, 2008)
                                  _________

                          OPINION OF THE COURT
                                _________
PER CURIAM.

       Casey Lee Hoey, a pro se prisoner, filed a mandamus petition in the United States

District Court for the Western District of Pennsylvania on March 25, 2008, seeking an

order directing the Pennsylvania state courts to dismiss the criminal charges against him

and release him from prison. The District Court determined that Hoey was not entitled to

the extraordinary remedy of mandamus and denied his petition, and Hoey appealed. We

will summarily affirm.1

       Hoey pled guilty to the charge of first-degree murder in Washington County,

Pennsylvania, on March 26, 2003. He did not file a direct appeal. He later filed several

petitions for post-conviction relief, which the PCRA court dismissed as untimely. Hoey

contends that Pennsylvania’s criminal code is invalid, and, therefore, that the trial court

lacked subject matter jurisdiction over his criminal prosecution. He also contends that the

one-year filing deadline contained in 42 Pa. C.S. §9451, et. seq. unlawfully deprives him

of any state court review of the merits of his claims.

       Under the All Writs Act, federal courts may “issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651(a). As a general matter, federal courts cannot use

that power to control or interfere with state court litigation. In re Campbell, 264 F.3d 730


   1
    Although Hoey seeks release from prison, he initiated this proceeding as a mandamus
action, not a habeas proceeding. Accordingly, a certificate of appealability is not
required. 28 U.S.C. § 2253.

                                              2
(7th Cir. 2001). Hoey has neither demonstrated that issuance of a writ of mandamus

would be in aid of our jurisdiction, nor shown extraordinary circumstances that could

conceivably warrant resort to the remedy of mandamus.

       As this appeal presents no substantial question, we will summarily affirm.2 Hoey’s

motion for the appointment of counsel is denied.




   2
    In reaching this decision, we have considered the arguments Appellant raised in his
motion and the documents (Pennsylvania Constitution) and his two memoranda of law.
To the extent that Appellant’s motion seeks summary action in his favor, that motion is
denied.

                                            3